717 N.W.2d 339 (2006)
Debra JACKSON, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
HENRY FORD HEALTH SYSTEM, a/k/a Henry Ford Hospital, Michael S. Eichenhorn, M.D., and Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Defendants-Appellees, and
Michigan Hospitalists, P.C., and Masood Ahmad, M.D., Defendants-Appellants, and
Harpel S. Jande, M.D., Defendant.
Debra Jackson, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
Henry Ford Health System, a/k/a Henry Ford Hospital, Michael S. Eichenhorn, M.D., Michigan Hospitalists, P.C., Masood Ahmad, M.D., and Harpel S. Jande, M.D., Defendants-Appellees, and
Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Defendant-Appellant.
Debra Jackson, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
Henry Ford Health System, a/k/a Henry Ford Hospital, and Michael S. Eichenhorn, M.D., Defendants-Appellants, and
Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Michigan Hospitalists, P.C., and Masood Ahmad, M.D., Defendants-Appellees, and
Harpel S. Jande, M.D., Defendant.
Docket Nos. 130529, 130591, 130594. COA No. 263766.
Supreme Court of Michigan.
July 21, 2006.
On order of the Court, the applications for leave to appeal the January 17, 2006 judgment of the Court of Appeals are considered and, it appearing to this Court that the case of Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present applications for leave to appeal, we ORDER that the applications be held in ABEYANCE pending the decision in that case.